DIXON, Justice.
Defendant Pinnel Lomax was charged by bill of information with armed robbery in violation of R.S. 14:64. On February 3, 1976 the jury found defendant guilty as charged; on February 10, 1976 defendant was sentenced to twenty years at hard labor without benefit of parole, probation or suspension of sentence. On appeal defendant assigns three errors.
Defendant contends that prejudicial error resulted from the trial judge’s allowing inadmissible evidence and hearsay testimony to be admitted into evidence. Defendant also argues that the evidence at trial was not sufficient to support a verdict of guilty and that he was denied his constitutional right to a speedy trial by the denial of a speedy trial.
Having reviewed these assignments of error, this court finds them to be without merit and, accordingly, affirms defendant’s conviction and sentence.
SUMMERS, J., concurs.